                     Case 19-10234-KG           Doc 255        Filed 03/04/19         Page 1 of 9



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELA\ilARE

                                                                  )
In re:                                                            )   Chapter    11

                                                                  )
THINGS REMEMBERED, INC., et a1.,1                                 )   Case   No. 19-10234 (KG)
                                                                  )
                                    Debtors.                      )   (Jointly Administered)
                                                                  )

       NOTICE OF AGENDA FOR HEARING ON MARCIJ6,20L9, AT 11:00 A.M.
    (PREVAILING EASTERN TIME), BEFORE THE HONORABLE KEVIN GROSS AT
        THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
       DELAWARE, LOCATED AT 824 NORTH MARr(ET STREET,6TH FLOOR,
              couRTRooM NO.3, WILMINGTON, DELAWARE 198012

MATTERS UNDER CNO/COC:

1         Application of the Debtors to Approve the Employment and Retention of Landis Rath &
          Cobb LLP as Co-Counsel, Nunc Pro Tunc to the Petition Date, Pursuant to Bankruptcy
          Code Section32T(a), Bankruptcy Rules 2014 and2016 and Local Rule 2014-l [Docket
          No. 108, filed on February 13,20191.

                    Response Deadline: February 27,2019 at 4:00 p.m.     (ET). Extended to March 4,
                    2019 at 10:00 a.m. (ET) for the ofhce of the United States Trustee.

                    Responses Received:

                    A.     Informal comments received from the office of the United States Trustee.

                    Related Documents

                    A.     Certification of Counsel Regarding Application of the Debtors to Approve
                           the Employment and Retention of Landis Rath & Cobb LLP as Co-
                           Counsel, Nunc Pro Tunc to the Petition Date, Pursuant to Bankruptcy
                           Code Section 327(a), Bankruptcy Rules 2014 and 2016 and Local Rule
                           2014-I [Docket No. 249, filed on March 3,20191.


     The Debtors in these chapter1l cases, along with the last four digits of each Debtor's federal tax identification
     number,    include: Things  Remembered, lnc. (2696); TRM Holdco Corp. (5858); and TRM Holdings
     Corporation (2354). The location of the Debtors' service address is: 5500 Avion Park Drive, Highland Heights,
     Ohio 44143.

2    Any party who wishes to attend telephonically is required to make arrangements prior to the hearing through
     CourtCall by telephone (866-582-687 8) or by facsimile (866-533-2946).


{ 1229.001-w00s4678. )
                      Case 19-10234-KG           Doc 255      Filed 03/04/19    Page 2 of 9



                      Status:      A certification of counsel has been   filed and submitted in accordance
                                   with the Court's procedures.

2           Debtors' Application for Entry of an Order Authorizing the (I) Retention of Berkeley
            Research Group, LLC and (II) Designation of Robert J. Duffy as Chief Restructuring
            Officer and Brett V/itherell as Chief Financial Offrcer, Nunc Pro Tunc to the Petition
            Date [Docket No. 110, filed on February 13,20191.

                      Response Deadline: February 27,2019 at 4:00 p.m. (ET). Extended to March 4,
                      2019 at 10:00 a.m. (ET) for the offrce of the United States Trustee.

                      Responses Received:

                      A.        Informal comments received from the office of the United States Trustee.

                      Related Documents

                      A.        Certification of Counsel Regarding Application for Entry of an Order
                                Authorizing the (I) Retention of Berkeley Research Group, LLC and (II)
                                Designation of Robert J. Duffy as Chief Restructuring Officer and Brett
                                V/itherell as Chief Financial Officer, Nunc Pro Tunc to the Petition Date
                                [Docket No. 250, filed on March 3,20191.

                      Status: A certification of counsel has been filed and submitted in accordance with
                      the Court's procedures.

J           Debtors' Application for Entry of an Order, Pursuant to Sections 327(a) and 328(a)
            of the Bankruptcy Code, (I) Authorizing Employment and Retention of Malfitano
            Advisors, LLC as the Debtors' Asset Disposition Advisor and Consultant, Nunc Pro Tunc
            to the Petition Date and (II) Granting Related Relief [Docket No. 111, filed on February
            13,20191.

                      Response Deadline: February 27,2019 at 4:00 p.m. (ET). Extended to March 4,
                      2019 at l0:00 a.m. (ET) for the office of the United States Trustee.

                      Responses Received

                      A.        Informal comments received from the office of the United States Trustee.

                      Related Documents:

                      A         Certification   of   Counsel Debtors' Application      for Entry of     an
                                Order, Pursuant to Sections 327(a) and 328(a) of the Bankruptcy Code, (I)
                                Authorizing Employment and Retention of Malfitano Advisors, LLC
                                as the Debtors' Asset Disposition Advisor and Consultant, Nunc Pro Tunc
                                to the Petition Date and (II) Granting Related Relief [Docket No. 251,
                                filed on March 3,20191.

{   1229.00r-w00s4678.}                                   2
                       Case 19-10234-KG          Doc 255       Filed 03/04/19   Page 3 of 9



                      Status:   A certification of counsel has been filed and submitted in   accordance   with
                      the Court's procedures.

4.          Debtors' Application for an Order Authorizing Employment and Retention of Prime
            Clerk LLC as Administrative Advisor Nunc Pro Tunc to the Petition Date [Docket No.
            112, filed on February 13,20191.

                      Response Deadline: F ebruary 27,2019 at 4:00 p.m. (ET). Extended to March 4,
                      2019 at 10:00 a.m. (ET) for the office of the United States Trustee.

                      Responses Received: None.

                      Related Documents:

                      A.        Certificate of No Objection Regarding Debtors' Application for an Order
                                Authorizing Employment and Retention of Prime Clerk LLC as
                                Administrative Advisor Nunc Pro Tunc to the Petition Date [Docket No.
                                252,fúed on March 3,20197.

                      Status: A certificate of no objection has been filed and submitted in accordance
                      with the Court's procedures.

5           Motion of the Debtors for Entry of an Order Authorizing the Employment and Retention
            of Professionals Utilized in the Ordinary Course of Business [DocketNo. 113, filed on
            February 13,20191.

                      Response  Deadline: February 27,2019 at 4:00 p.m. (ET). Extended to March 4,
                      2019 at l0:00 a.m. (ET) for the office of the United States Trustee.

                      Responses Received:

                      A.        Informal comments received from the offrce of the United States Trustee.

                      Related Documents

                      A.        Certification of Counsel Regarding Motion of the Debtors for Entry of an
                                Order Authorizing the Employment and Retention of Professionals
                                Utilized in the Ordinary Course of Business fDocket No. 225, filed on
                                February 28,20191.

                      Status: A certification of counsel has been filed and submitted in accordance with
                      the Court's procedures.

6.          Debtors' Motion for Entry of an Order Establishing Procedures for Interim Compensation
            and Reimbursement of Expenses for Professionals [Docket No. l14, filed on February
            13,20t91.


{   1229.001-W0054ó78. }                                  -t
                        Case 19-10234-KG       Doc 255     Filed 03/04/19    Page 4 of 9



                        Response  Deadline: February 27,2019 at 4:00 p.m. (ET). Extended to March 4,
                        2019 at 10:00 a.m. (ET) for the office of the United States Trustee.

                        Responses Received:

                        A.    Informal comments received from the office of the United States Trustee.

                        B     Informal comments received from the Offrcial Committee of Unsecured
                              Creditors.

                        Related Documents

                        A     Certification of Counsel Regarding Debtors' Motion for Entry of an Order
                              Establishing Procedures for Interim Compensation and Reimbursement of
                              Expenses for Professionals [Docket No. 223, filed on February 28,20191.

                    Status: A certification of counsel has been filed and submitted in accordance with
                    the Court's procedures.

7         Debtors' Application For Entry of an Order Authorizing the Retention and Employment
          of Kirkland & Ellis LLP and Kirkland & Ellis Intemational LLP as Attomeys for the
          Debtors and Debtors In Possession [Docket No. 115, filed on February 13,2019].

                        Response  Deadline: February 27,2019 at 4:00 p.m. (ET). Extended to March 4,
                        2019 at 10:00 a.m. (ET) for the office of the United States Trustee.

                    Responses Received:

                    A.        Informal comments received from the office of the United States Trustee.

                    Related Documents:

                    A.        Certihcation of Counsel Regarding Debtors' Debtors' Application For
                              Entry of an Order Authorizing the Retention and Employment of Kirkland
                              & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the
                              Debtors and Debtors In Possession [Docket No. 248, filed on March 3,
                              20191.

                    Status: A certification of counsel has been filed and submitted in accordance with
                    the Court's procedures.

MATTERS GOING FORWARD:

8         Application of Debtors to Employ and Retain Miller Buckhre & Co., LLC and Stifel,
          Nicolaus & Co., Inc. as Financial Advisor and Investment Banker Nunc Pro Tunc to the
          Petition Date [Docket No. 109, filed on February 13,20191.



{ 1229.001-w0054678.}
                                                       4
                      Case 19-10234-KG         Doc 255        Filed 03/04/19   Page 5 of 9



                     Response Deadline: February 27,2019 at 4:00 p.m. (ET). Extended to March 4,
                     2019 at 10:00 a.m. (ET) for the office of the United States Trustee.


                     Responses Received:

                     A.      Informal comments received from the office of the United States Trustee.

                     Related Documents: None.

                      Status: This matter is going forward.

9           Debtors' Motion for Entry of Orders (I) Appointing a Consumer Privacy Ombudsman,
            (II) (A) Approving Bidding Procedures, (B) Approving Bid Protections, (C) Scheduling
            an Auction and Sale Hearing, (D) Approving the Form and Manner of Notice Thereof,
            (E) Establishing Procedures for the Assumption and Assignment of Contracts and Leases,
            (IID(A) Approving the Asset Purchase Agreement, (B) Authorizing the Sale of Assets,
            and (C) Authorizing the Assumption and Assignment of Contracts and Leases, and
            (IV) Granting Related Relief fDocket No. 23, filed on February 6,2019].

                     Sale Response Deadline: March 1,2019 at 4:00 p.m. (ET). Extended for the
                     office of the United States Trustee to March 4, 2019 at 12:00 p.m. (ET).
                     Extended for Brookfield Property REIT Inc., Centennial Real Estate Company,
                     LLC, Montebello Town Center Investors LLC, Starwood Retail Partners LLC, ST
                     Mall Owner, LLC, The Macerich Company, YTC Mall Owner, LLC and
                     V/ashington Prime Group Inc. only with respect to non-stalking horse adequate
                     assurance to before or at the Sale Hearing.

                     Cure Objection Deadline: March 1,2019 at 4:00 p.m. (ET). Extended to March 4,
                     2019 at 4:00 p.m. (ET) for The Irvine Company LLC, a Delaware Limited
                     Company, Carousel Center Company LP, Crossgates Mall General Company
                     NewCo LLC, Holyoke Mall Company LP, Poughkeepsie Galleria LLC, Salmon
                     Run Shopping Center, Sangertown Square LLC, Pyramid V/alden Company LP,
                     Vantiv, LlClWorldpay and Simon Property Group, L.P.

                     Cure and Assumption and Assignment Responses Received:            -   See   Exhibit A
                     attached hereto.

                     Sale Responses Received:

                     A.      Informal comments received from the Official Committee of Unsecured
                             Creditors.

                     B.      Informal comments received from the office of the United States Trustee.




{   1229.001-w00s4678.}                                5
                        Case 19-10234-KG       Doc 255      Filed 03/04/19    Page 6 of 9



                        Related Documents:

                    A         Notice of Contract Parties to Potentially Assumed Executory Contracts
                              and Unexpired Leases fDocket No. 123, filed on February 15,20191.

                    B         Order (A) Approving Bidding Procedures and Bid Protections, (B)
                              Scheduling an Auction and Sale Hearing, (C) Approving the Form and
                              Manner of Notice Thereof, (D) Establishing Notice and Procedures for the
                              Assumption and Assignment of Contracts and Leases, and (E) Granting
                              Related Relief fDocket No. 150, entered on February 21,2019].

                        C     Notice of Sale by Auction and Sale Hearing fDocket No. 151, filed on
                              February 21,20191.

                    D         Amended Notice to Contract Parties to Potentially Assumed Executory
                              Contracts and Unexpired Leases [Docket No. 152, filed on February 21,
                              20191.

                    E.        Notice to Contract Parties to Potentially Assumed Executory Contracts
                              and Unexpired Leases [Docket No. 159, filed on February 21,2019].

                    F.        Notice to Contract Parties to Potentially Assumed Executory Contracts
                              and Unexpired Leases [DocketNo. 172, filed on February 24,20191.

                        G.    Notice to Contract Parties to Potentially Assumed Executory Contracts
                              and Unexpired Leases [Docket No. 208, filed on February 27,2019].

                    H.        Notice to Contract Parties to Potentially Assumed Executory Contracts
                              and Unexpired Leases [Docket No. 220, filed on February 28,2019].

                    I.        Notice of (I) Designation of Successful Bid; and     (II)   Cancellation of
                              Auction [Docket No.227, filed on March 1,20191.



                                  lRemainder of page intentionally left blank.l




{ r229.001-W0054678.}
                                                        6
                          Case 19-10234-KG    Doc 255      Filed 03/04/19     Page 7 of 9



                      Status: This matter is going forward.

Dated: March 4,2019                          LANDIS                       LLP
Wilmington, Delaware

                                             Adam G.            o.3407)
                                             Matthew B. McGuire (1.{o. 4366)
                                             Kimberly A. Brown (No. 5138)
                                             Matthew R. Pierce (No. 5946)
                                             919 Market Street, Suite 1800
                                             Wilmington, Delaware I 9801
                                             Telephone: (302) 467-4400
                                             Facsimile: (302)467-4450
                                             Email:        landis@lrclaw.com
                                                           mcguire@lrclaw.com
                                                           brown@lrclaw.com
                                                           pierce@lrclaw.com
                                             -and-

                                             KIRKLAND & ELLIS LLP
                                             Christopher T. Greco, P.C. (admitted pro hac vice)
                                             Derek I. Hunter (admittedpro hac vice)
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone: (212) 446-4800
                                             Facsimile: (212) 446-4900
                                             Email:         christopher.greco@kirkland.com
                                                            derek. hunter@kirkland. com
                                             -and-

                                             KIRKLAND & ELLIS LLP
                                             Angela M. Snell
                                             Spencer A. Winters (admittedpro høc vice)
                                             Catherine Jun
                                             300 North LaSalle
                                             Chicago, Illinois 60654
                                             Telephone: (312)862-2000
                                             Facsimile: (312)862-2200
                                             Email:          angela.snell@kirkland.com
                                                             spencer. winters@kirkland. com
                                                             catherine j un@kirkland. com



                                             Proposed Co-Counsel   for   the Debtors and Debtors in
                                             Possession




{   r229.001-w00s4678.}                                7
                                   Case 19-10234-KG         Doc 255     Filed 03/04/19     Page 8 of 9

                                                                    EXHIBIT A

                                                        In re Thíngs Remembered,Inc., et al.
                                                        Case No. Case No. 19-10234 (KG)

              Formal Objections to Notice to Contract Parties to Potentially Assumed Executory Contracts and Unexpired Leases



                                      CBL & Associates Management,          The Debtors are engaged with the objecting party and
                 I           174
                                      Inc.                                  working to resolve the objection.
                                                                            The Debtors are engaged with the objecting party and
                2            178      The Taubman Landlords
                                                                            working to resolve the obiection.
                a                                                           The Debtors are engaged with the objecting party       and
                J           219       Gravotech Inc. (d/b/a Gravograph)
                                                                            working to resolve the objection.
                                      Tender Retail, A Division   of        The Debtors are engaged with the objecting party       and
                4           229
                                      Acceo Solutions,Inc.                  working to resolve the obiection.
                                                                            The Debtors are engaged with the objecting party       and
                 5          230       Washington Prime Group Inc.
                                                                            working to resolve the objection.
                                                                            The Debtors are engaged with the objecting party       and
                 6          23t       RetailMeNot, Inc.
                                                                            working to resolve the obiection.
                                                                            The Debtors are engaged with the objecting party       and
                 7          ZJJ       Oracle
                                                                            working to resolve the obiection.
                                                                            The Debtors are engaged with the objecting party       and
                 I          23s       STAG North Jackson 2,LLC
                                                                            working to resolve the objection.
                                                                            The Debtors are engaged with the objecting party       and
                 9          236       Warwick Mall Owner LLC
                                                                            working to resolve the obiection.
                                                                            The Debtors are engaged with the objecting pafy        and
                I0          237       V/estfield, LLC
                                                                            working to resolve the obiection.
                                                                            The Debtors are engaged with the objecting party       and
                1l          239       Legacy Village Investors, LLC
                                                                            working to resolve the objection.




{   1229.001-W0054678.}
                                   Case 19-10234-KG         Doc 255      Filed 03/04/19   Page 9 of 9

                                        Brookfield Property REIT Inc.,      The Debtors are engaged with the objecting party and
                                        Centennial Real Estate Company,     working to resolve the objection.
                                        LLC, Montebello Town Center
              12            240         lnvestors LLC, Starwood Retail
                                        Parürers LLC, ST Mall Owner,
                                        LLC, The Macerich Company and
                                        YTC Mall Owner, LLC


           Informal Comments to Notice to Contract Parties to Potentially Assumed Executory Contracts and Unexpired            Leases



            Pyramid Management Group LLC                   The Debtors are engaged with the objecting parfy and working to
                                                           resolve the obiection.
            Simon Properly Group, L.P                      The Debtors are engaged with the objectingparty and working to
                                                           resolve the obiection.
            The kvine Company LLC                          Resolved




{ 1229.001-w0054678.}
